Citation Nr: 1417334	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 29, 1995 rating decision that rated service-connected retinal pigment epithelial hyperplasia with vitreous condensation of the right eye ("RPE hyperplasia") as noncompensable under Diagnostic Code 6011.

2.  Entitlement to an increased (compensable) rating for RPE hyperplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1994.  She also served on active duty for training from January to December 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  They were remanded by the Board in October 2010 and July 2013 to issue a statement of the case (SOC), which occurred in April 2011, and to schedule a personal hearing, which occurred in January 2014 at the VA Central Office in Washington, DC.  

The issue of entitlement to a compensable rating for RPE hyperplasia requires additional development and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The March 29, 1995 rating decision was not clearly and unmistakably erroneous or fatally flawed based on the evidence then of record and the statutes and regulations then in effect.


CONCLUSION OF LAW

The March 29, 1995 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).  However, the Court held in Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc), that the provisions of the VCAA are not applicable to CUE claims.  Therefore, a discussion of the VCAA's notice and duty to assist provisions is not required.  See also 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.


Clear and Unmistakable Error

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  The claimant has one year from notification of the RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a) (2013).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final will be accepted as correct in the absence of clear and unmistakable error (CUE).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE has been defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Court has devised a three-prong test to ascertain the presence of CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The Veteran argues that the RO's March 29, 1995 rating decision contained CUE because her RPE hyperplasia should have been rated under Diagnostic Code (DC) 6015, which pertained to benign new growths, rather than DC 6011, which applied to localized scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image.  38 C.F.R. § 4.84a, DCs 6011, 6015 (1994).  See Written statement, dated January 12, 2009.  She stated that DC 6015 mandates that a minimum 10 percent rating is warranted for benign growths on the eyeball.  She also argues that she should have been service-connected for a nevus on her right eye, which was diagnosed in service.  She stated that the VA examination showed a diagnosis of retinal pigment hyperplasia with vitreous condensation, but her service treatment records showed a diagnosis of a nevus in her right eye and evidence from a board-certified ophthalmologist shows that she still has a nevus in her eye.  She stated that this condition is chronic, meaning that it never goes away.  See Written statements, dated December 8, 2008 and October 21, 2009.   She submitted recent medical records showing that she has a choroidal nevus in her right eye, not malignant, literature about a choroidal nevus, and a medical EPSS definition of benign (neoplasm) growth of the eyeball.  

Further, the Veteran argued that she should have been assigned a minimum 10 percent rating under DC 6011.  See VA Form 21-4138, dated March 18, 2008.  She stated that this is a chronic condition and according to the rating schedule no less than a minimum 10 percent evaluation should have been assigned.  See Notice of Disagreement, received May 20, 2008.  She stated that her eye condition is rated analogous to retinal detachment and that 38 C.F.R. § 4.84a states that DC 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  See Written statement, dated May 12, 2008.

For the reasons that follow, the Board does not find CUE in the March 1995 decision.

The Veteran entered active duty in August 1990.  Her STRs show that she complained of blurred vision in September 1994.  After examination, she was diagnosed with low myopia, and RPE hypertrophy with tissue disruption in the right eye.  Upon follow up in November 1994, she had no floaters, flashes, or changes in her vision, and was noted to be totally asymptomatic.  The RPE hypertrophy was found to be about 4 disk diameters with lacunae, was flat, and had no holes or tears.  An undated Report of Medical Examination, showing she was qualified for separation, noted right eye hypertrophy and tissue disruption.

In December 1994, she filed a claim for "eye tissue disruption," as well as other disabilities.  In responding to a question regarding the nature of the disability, she responded "rt hypertrophy tissue disrupted."  She was provided a VA examination in March 1995, which diagnosed a RPE hyperplasia with vitreous condensation.  The vitreous had condensed and contracted to form light scar tissue.  It was noted that it did not have any stigmata of malignancy or odd nevus formation, and she was advised to have it checked every six months to ensure there were no changes that would be more consistent with a nevus.  She was also found to have mild refractive error.    

The rating decision dated March 29, 1995, awarded service connection for RPE hyperplasia with vitreous condensation, right eye, effective from December 2, 1994.  A noncompensable rating was assigned under DC 6011.  The Veteran was notified of this decision and of her appellate rights by letter dated April 3, 1995.  She did not appeal that decision and it is now final.  38 U.S.C.A. § 7105.

As indicated above, the law provides that a prior final rating action will be revised only on the basis of CUE. 38 C.F.R. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).   

The Veteran's argument, that the wrong diagnostic code was applied or that a service-incurred disability was not service-connected, would be viewed as a failure to correctly apply the law.  Bouton, supra.  She has not alleged that the correct facts were not before the adjudicator; rather, that the law was not correctly applied to the facts.  

As detailed above, the evidence on file at the time of the March 1995 rating decision consisted of STRs, the Veteran's December 1994 claim for compensation, and the March 1995 VA examination report.  Her STRs showed she was diagnosed with a RPE hypertrophy.  The VA examiner confirmed she had RPE hyperplasia and specifically found that there was no "odd nevus formation," although she was advised to continue monitoring it for changes that would suggest a nevus.  The examination also revealed scar tissue as a result of vitreous condensation.  
Accordingly, the disability was rated under DC 6011, which applies to scars and irregularities of the retina.  At that time, the Veteran had not been diagnosed with a growth or a nevus either during or after service.  Given this evidence, the Board does not find it undebatable that an error occurred in applying DC 6011 rather than DC 6015, and cannot agree that CUE was committed.  The Board finds no inherent error in the RO's selection of DC 6011, as the Veteran was shown to have having retinal pigment epithelial hyperplasia with vitreous condensation (with light scar tissue).  This disability is consistent, in symptomatology and localization, with localized scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image.  The diagnosed disability consisted of a scar or irregularity of the Veteran's retina and the impairment of function associated with that disability was specifically contemplated by DC 6011.  Although the Veteran did not complain of any specific symptoms at the time of her March 1995 VA examination and was shown to be asymptomatic during service in November 1994, she complained of blurred vision at the time of her initial diagnosis in September 1994.  DC 6011 provided for a 10 percent rating when there was irregular, duplicated, enlarged, or diminished image, such as blurred vision.  No other symptoms or residuals, including any visual impairment associated with the RPE hyperplasia, were shown by the evidence at that time.  There was no evidence of a benign growth of the of the eyeball and adnexa, other than superficial, so as to warrant consideration of DC 6105.  The VA examiner in March 1995 stated that the Veteran did not appear to have any odd nevus formation, and there was no evidence showing that the Veteran had a nevus at the time of the March 1995 RO rating decision.  Thus, there was no clear error in the RO's choosing DC 6011 over DC 6015.  

The Board also points out that the Veteran was not shown to have any of the disabilities listed under DCs 6000 to 6009 (i.e., uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intra-ocular hemorrhage, detachment of the retina, or an unhealed injury of the eye).  Therefore, there was no CUE in the RO not assigning a rating under any of these codes, which were based upon impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The Veteran's eye disability was not manifested by any of these symptoms or similar symptoms.  Her only complaint was blurred vision in August 1994.

The Veteran has also argued that she should have been assigned a minimum 10 percent rating under DC 6011.  See VA Form 21-4138, dated March 18, 2008.  She stated that this is a chronic condition and according to the rating schedule no less than a minimum 10 percent evaluation should have been assigned.  DC 6011 provided that retinal scars, whether unilateral or bilateral, may be assigned a single 10 percent evaluation for localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated, enlarged, or diminished image.  DC 6011 did not provide for a "minimum rating," as done by other codes such as DCs 6013 and 6015.  Therefore, the assignment of a 0 percent rating was appropriate, as the requirements for a compensable evaluation were not met.  Although the Veteran complained of blurred vision during service in August 1994, she was totally asymptomatic in November 1994 and she did not complain of any specific symptoms at the time of her March 1995 VA examination.  To the extent that the Veteran disagrees with how the RO weighed the facts in assigning a 0 percent rating under DC 6011, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.

The Veteran has submitted evidence showing that she has since been diagnosed with a choroidal nevus, literature about choroidal nevus, and a medical EPSS definition of benign (neoplasm) growth of the eyeball.  See Private medical record dated February 2001.  She argues that she had the nevus since active duty.  However, CUE determinations are based on the law and evidence of record as they were at the time of the original decision, which did not show she had a nevus of the right eye.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).  Accordingly, there was no CUE in the March 29, 2995 RO rating decision.


ORDER

The appeal to revise the March 1995 rating decision on the basis of CUE is denied.


REMAND

The Veteran's claim for a higher disability rating for her service-connected RPE hyperplasia requires additional development.  Treatment records must be obtained, and an updated and clarified VA compensation examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her right eye, especially since 2007, and make arrangements to obtain all records identified that are not already associated with the claims file, to include a complete copy of all eye care rendered at VA facilities dated since March 2007.  

The record indicates she has previously received treatment at the Dorn VAMC, the Columbia Eye Clinic, and Walmart Vision Center.  As needed, ask for authorization obtain copies of these records, along with any other identified private providers.  Currently, her claims files do not contain any private eye treatment records dated later than 2005, and only one VA treatment record dated in 2009.  

2.  After completion of the above directive, schedule the Veteran for an appropriate examination to determine the nature and current severity of her service-connected RPE hyperplasia with vitreous condensation.  The examiner is asked to conduct a complete eye examination and to provide an opinion in response to the following questions.  All opinions should be accompanied by explanatory rationale, that is, with medical explanation or citation to the record.  Therefore, a review of the record prior to the examination is necessary.

a.  Please review the STRs and opine on whether it is as likely as not (50 percent or higher probability) that the Veteran's nevus was present in service.  Please comment on whether she has RPE hyperplasia, a nevus, or both.  If the examiner finds it less likely than not that the nevus was present in service, please provide an opinion on whether it is as likely as not (50 percent or higher probability) that the nevus was caused or aggravated by the RPE hyperplasia with vitreous condensation.

b.  At the May 2008 VA examination, the Veteran was diagnosed with bilateral lattice degeneration of the retina.  Please provide an opinion on whether it is as likely as not (50 percent or higher probability) that this was caused or aggravated by either RPE hyperplasia or the nevus.  Please provide similar opinions for any other diagnoses rendered during the examination.

c.  Does she have irregular, duplicated, enlarged, or diminished image, or any other type of impaired vision?  A detailed explanation of her visual impairment is requested.  She has asserted she has blurred vision, floaters, and difficulty seeing distances, especially at night.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


